Title: III., 1754
From: Washington, George
To: 

 

     
      No. 1
      No. 2
      No. 3
      No. 4
      No. 5
     
     
      Peter
      Pharrow
      Abram
      Ned
      Sambo
     
     
      Jenny
      Tomboy
      Sando
      Scipio
      Camero
     
     
      Phebe
      Couta
      Lett
      Nell
      Judah
      
     
      Tom
      Sall  Judah
      Tom  Tom
      Bella  Lett
      Judah  Nan
     
     
      Lucy  Lett
      Prince  Nan
      Barbara  Couta
      Aaron  Grace
      Anteno  Couta
     
     
      Tom  Jenny
      Phill  Couta
      Sam  Nan Tobey to be ad[de]d to the above for whom is to be allowd Six pounds Cury
      Sando als Dicer  Lett
      Betty Nan
     
     
      Cury
      
      
      
      
     
     
      Drawn by
      Do by
      Do by
      Do by
      Do by
     
     
      Go: Washington
      Jno. Washington
      Saml Washington
      Chas Washington
      Auge Washington
     


  
    Test
    
    
    
  
    
    John Carlyle
    G.W. Fairfax
  
  
    
    George Lee
    
  

